 site:elsmar.com oxebridge at DuckDuckGo
              Case  8:15-cv-00011-TPB-CPT   Document 153-8 HFiled 02/11/20 Page 1 of 4 https://duckduckgo.com/html/
                                                  Exhibit                               PageID 1744



                       site:elsmar.com oxebridge




                       Including results for site:elsmar.com oxenbridge.
                       Search only for site:elsmar.com "oxebridge"?


                       elsmar.com/elsmarqualityforum/attachments/management-
                       system...
                           elsmar.com/elsmarqualityforum/attachments/management-system-manual-docx.1900
                      Document is uncontrolled unless otherwise marked; uncontrolled documents
                      are not subject to update notification. Table of contents. TOC \h \z \u \t
                      "Oxebridge C Header 1,1,Oxebridge C H3,3...
Located and Deleted - Someone who had used an Oxbridge template for their Quality Manual had shared it
                               and they had not cleared the file meta-data.
                       Learning Material for a Third Party Distribution Sales
                       Environment
                           elsmar.com/elsmarqualityforum/threads/learning-material-for-a-third-party-distribution-
                       Looking for learning material for a third party distribution sales environment
                       and a direct face to face sales environment and for a telephonic sales...


                       Containment Actions Verification Questions
                           elsmar.com/8D/tsld125.htm
                       This is a presentation describing the 8-D (Eight Disciplines) problem solving
                       methodology. Courtesy the Elsmar Cove.


                       Nest 61 Nest 62 Nest 63 Nest 64 Nest 65 729 920 845 766
                       722 691...
                           elsmar.com/elsmarqualityforum/attachments/book4-xlsx.17429/



                       Gage R&R Study - Data Entry Part #/Name: 100 mm2 CV
                       Cable Gage...
                           elsmar.com/elsmarqualityforum/attachments/copyanova-gage-rr-xlsx.16829/




 1 of 4                                                                                             1/30/20, 10:00 AM
site:elsmar.com oxebridge at DuckDuckGo
             Case  8:15-cv-00011-TPB-CPT   Document 153-8 Filed 02/11/20 Page 2 of 4 https://duckduckgo.com/html/
                                                                                      PageID 1745

                      Part #/Name: 100 mm2 CV Cable. Gage #/Name: Digital Caliper (E-VC/126
                      /06/09/09/LV/12). Feature Name: Outer Sheath Thickness. Completed by:
                      Feature Tolerance: Study Date: 25.04.2013. p-Value...


                      Contract Review Process Turtle Diagram - Please Review
                      and Critique
                          elsmar.com/elsmarqualityforum/threads/contract-review-process-turtle-diagram-please
                      Looking for honest opinions. I just went through my first surveillance audit all
                      by myself. We were a QS-9000 TE company moving towards
                      ISO-9001:2000...


                      Internal Audit Questionaires - Checklist that is outside the
                      box | Page 3
                          elsmar.com/elsmarqualityforum/threads/internal-audit-questionaires-checklist-that-is-o
                      Easy guys, I agree with your points of view. However, until you get a few
                      audits under your belt you don't yet know the process, much less how to audit.


                      INTERNAL AUDIT REPORT - elsmar.com
                          elsmar.com/elsmarqualityforum/attachments/internal-audit-report-9001-2000-internal-a
                      Title: INTERNAL AUDIT REPORT Author: Christopher Paris Last modified by:
                      Christopher Paris Created Date: 5/5/2003 3:03:00 AM Company: Oxebridge
                      Quality Resources
                                                            Located and Deleted

                      I'm Somebody Now!! | Page 4
                          elsmar.com/elsmarqualityforum/threads/im-somebody-now.19693/page-4
                      Grand Duke Benjamin the Wholesome of Throcking in the Hole Ha! Nobody
                      throcks quite so well as a Grand Duke!




2 of 4                                                                                            1/30/20, 10:00 AM
site:elsmar.com oxebridge at DuckDuckGo
             Case  8:15-cv-00011-TPB-CPT   Document 153-8 Filed 02/11/20 Page 3 of 4 https://duckduckgo.com/html/
                                                                                      PageID 1746


                      ISO 9001:2015 8.3.4 & validation of new equipment
                          elsmar.com/elsmarqualityforum/threads/iso-9001-2015-8-3-4-validation-of-new-equipm
                      Hi All, I need a little help with a NC from a customer. The finding was put
                      against section 8.3.4 of ISO 9001:2015 which we exempt ourselves from.
                      They requested we carry out a validation of a new machine back in 2015. the
                      audit has since thrown up the following finding: The Validation of...


                      MRM (Management Review Meeting) Template for ISO
                      9001:2015
                          elsmar.com/elsmarqualityforum/threads/mrm-management-review-meeting-template-f
                      Re: MRM (Management Review Meeting) Template for ISO 9001:2015 - Help
                      I'll tell you how I approached it. As with the previous version of the standard,
                      the language is such that the deliverable of some of the requirements overlap,
                      and in a review meeting you would wind up referencing the same issue
                      multiple times. Perhaps looking at it from different angles, but it would b


                      IATF 16949 Quality Manual Template
                          elsmar.com/elsmarqualityforum/threads/iatf-16949-quality-manual-template.70148/
                      Does anyone have, or know where, I could find a template to start from? We
                      are currently registered to TS, but it looks like clauses have been shuffled
                      around and added. Our original manual is pitiful and I would like to start over,
                      but I would like to start of with the bones in the right places...


                      ISO 9001:2015 8.3.4 & validation of new equipment | Page
                      2
                          elsmar.com/elsmarqualityforum/threads/iso-9001-2015-8-3-4-validation-of-new-equipm
                      It's for die-cutting! The parts can be checked. The press has nothing to do with
                      anything. The auditor needs to stop, engage their brain or quit auditing (for
                      good). Andy, Let's have the OP confirm the facts first then we can recommend
                      a course of action. John


                     No results.




3 of 4                                                                                            1/30/20, 10:00 AM
site:elsmar.com oxebridge at DuckDuckGo
             Case  8:15-cv-00011-TPB-CPT   Document 153-8 Filed 02/11/20 Page 4 of 4 https://duckduckgo.com/html/
                                                                                      PageID 1747


                                                                                              Feedback




4 of 4                                                                                            1/30/20, 10:00 AM
